UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------X
UNITED STATES OF AMERICA,                            SATISFACTION OF JUDGMENT

               -against-                             Criminal Docket
                                                     No. CR-16-0481

WILLIAM MERSEY,                                      (Kuntz, J.)

          Defendant.
----------------------------X

               WHEREAS, a judgment was imposed against the defendant and in favor of the

United States of America, in the amount of $691,873.58, that is, restitution in the amount of

$686,773.58, a fine in the amount of $5,000.00, and a special assessment in the amount of

$100.00, on October 31, 2018, in the above-captioned case, and thereafter entered on the docket

sheet by the Clerk of the Court on November 19, 2018; and

               WHEREAS, said judgment has been fully paid as to the defendant WILLIAM

MERSEY;

               THEREFORE, the Clerk of the Court is hereby authorized and requested to

cancel, satisfy, and discharge the same solely as to the defendant WILLIAM MERSEY.

Dated:         Brooklyn, New York
               February 14, 2019


                                                     RICHARD P. DONOGHUE
                                                     United States Attorney
                                                     Eastern District of New York
                                                     271 Cadman Plaza East, 8th Fl.
                                                     Brooklyn, New York 11201

                                             By:           /s/
                                                     BETH P. SCHWARTZ
                                                     Assistant U.S. Attorney
                                                     (718) 254-6017
